Citation Nr: 1610071	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include rotator cuff syndrome and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1984. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In addition to degenerative arthritis of the right shoulder, the VA treatment records show that in May 2007 rotator cuff syndrome was diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the issue regarding entitlement to service connection for a right shoulder disorder includes not only degenerative arthritis but also rotator cuff syndrome.  In light of the above, the issue is as stated on the first page of this remand.

In January 2013, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the January 2013 remand, the Veteran failed to report for a VA examination and a May 2013 supplemental statement of the case was returned as undeliverable.  The May 2013 supplemental statement of the case and accompanying notice letter misstated the appellant's name, which potentially explains the reason the document was returned.  Therefore, it cannot be said that the Veteran was provided notice of when to report for the examination or a copy of the supplemental statement of the case. 

In a September 2015 appellant's brief, the representative argued that VA might not have the claimant's current address and that the local representative has a different address for the Veteran.  The AOJ should contact the local representative to clarify the appellant's current address.

The AOJ should schedule the Veteran for another VA examination using the current or most recent address.

The Veteran is currently receiving Social Security disability benefits.  Since the claim is being remanded again for further development for other reasons, the AOJ should attempt to obtain all records from the Social Security Administration regarding the appellant's claim for Social Security disability benefits.

The AOJ should again ask the claimant to identify all treatment for his right shoulder disorder and, regardless of his response, obtain all records from the VA Boston Healthcare System from January 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the local representative and ask them to provide the Veteran's current mailing address.

2.  Thereafter, contact the Veteran at his current mailing address or most recent address of record and ask him to identify all treatment for his treatment for his right shoulder disorder.  Regardless of the claimant's response, obtain all records from the VA Boston Healthcare System from January 2013 to the present.

3.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

5.  Schedule the Veteran, using his current address or most recent address of record, for an appropriate VA examination to determine the nature of his right shoulder disorder.  The claims folder is to be made available to the examiner to review.  The examiner ask the appellant to provide detailed history of his right shoulder symptomatology.  

The examiner should opine as to whether there is a 50 percent or better probability that the claimant's right shoulder disorder, to include degenerative arthritis and any current rotator cuff syndrome, is related to active service, to include the right shoulder pain in May 1982.  A complete rationale for any opinion offered must be provided.

6.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




